Exhibit 10.2

INFINITY PROPERTY AND CASUALTY CORPORATION

RESTRICTED STOCK AGREEMENT

Infinity Property and Casualty Corporation (the “Company”), hereby awards to
[Employee]                  shares of its common stock (“Shares”) in accordance
with and subject to the terms of the Infinity Property and Casualty Corporation
2002 Restricted Stock Plan (the “Plan”), a copy of which is attached hereto and
made a part hereof, and of this Restricted Stock Agreement. The Shares shall
become “Vested Shares,” as defined in the Plan according to the following
schedule:

 

Years of Service

 

Vested Percentage

1

      %

2

      %

3

      %

4

      %

You [are / are not] entitled to voting rights on Shares that are not Vested
Shares. You [are / are not] entitled to receive dividends and other
distributions on Shares that are not Vested Shares.

The Shares acquired pursuant to the Plan are subject to certain restrictions
affecting the sale, assignment, transfer, pledge, hypothecation or other
disposition of such Shares in accordance with and subject to the terms of the
Plan.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the      day of                 ,20    .

 

INFINITY PROPERTY AND CASUALTY CORPORATION   By:  

 

  Name:  

 

  Title:  

 

 

I hereby accept the award of Shares set forth above in accordance with and
subject to the terms and conditions of this Restricted Stock Agreement and of
the Plan and agree to be bound thereby.

 

 

  Employee  